Title: To Thomas Jefferson from Madame de Tessé, 6 July 1790
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Reuchenette près Bienne en suisse ce 6 juillet 1790.

Jai beaucoup desiré mais bien peu esperé votre Retour, Monsieur, comment se refuser a être utile et heureux! Nous ne vous meritons pas. Et si vous eties assis parmi nos legislateurs vous seriés meconnu ou persecuté. J’estime, autant que mes foibles lumieres le comportent votre païs a ce periode ou les hommes de votre trempe commencent a pouvoir beaucoup pour le bien general qui ne s’opere jamais que difficilement et imparfaitement sous leffervescence de la liberté. Vous apprendrés quon a detruit la Noblesse en France. Lorsque j’en ai reçu la nouvelle en suisse ou je suis venue chercher un peu de santé, jai eprouvé un sentiment de joie tant soit peu condamnable puisqu’il etoit le resultat d’un esprit de vengeance contre la vanité qui s’opposoit a la liberté a l’ouverture de notre assemblée et qui m’a degoutée par sa sotte arrogance depuis que j’existe. Des  personnes qui pensent bien et plus sagement que moi pretendent que ma joie est indiscrete et que notre peuple qui respectoit un peu la noblesse par habitude va la regarder comme un troc parcequelle est detruite, et que sa destruction lui donnera moins de jouissances que de colere. Cela peut arriver, mais je veux encore esperer qu’on pourra rire de quelques figures tout a fait ridicules lorsquelles voudront dissimuler le grand chagrin que leur donne une si petite privation.
Mr. Mounier dont le sort ne peut manquer de vous interesser a ete forcé de venir en suisse pour epargner un crime a ses concitoyens et a ses amis le danger de le defendre. Je ne lai point vu parceque nous habitons a une grande distance l’un de l’autre. Je sais seulement quil a ete reçu et traité a Genêve ou il demeure, avec beaucoup de distinction. J’attends impatiemment les nouvelles qui doivent decider du sort de Mr. Short dont je desire le succès plus ardemment que personne. Ma santé qui netoit pas bonne a reçu un coup terrible durant le massacre de versailles. La fievre qui me prit alors et m’a duré longtems m’a considerablement affoiblie. J’aurois succombé si je ne me fusse vouée a la solitude la plus complette. Je ne laisse pas de m’occuper de mon jardin et de ma pepiniere dans les rochers ou je me suis retirée et j’entretiens avec mon jardinier une correspondance tres suivie. Il est déja instruit de la prochaine arrivée de vos dons. Il en a reçu la liste, il est prêt a en jouir. Les logemens et la nourriture sont preparés pour les nouveaux hôtes. Si vous nous gratifies de quelques dons l’année prochaine nous vous conjurons d’être plus liberal en graines qu’en plans. Nous vous recommandons surtout les glands qui demandent a être embarqués au moment de la Recolte et être semés promptement. Me. de Tott penetree dattachement et de veneration pour vous est bien touchée de votre souvenir et regrette bien de ne vous avoir pas prié d’accepter quelques uns de ses ouvrages qui le perpetuent a Monticello. Daignés nous permettre a toute deux de vous offrir quelquefois l’hommage de ces sentimens profonds avec lesquels jai l’honneur dêtre, Monsieur, votre tres humble et tres obeissant servante,

Noailles de Tessé

